DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this Patent Application claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 63/117,462 filed on 11/24/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2018/0252396A1 hereinafter “Ashoori”
Regarding claim 1, Ashoori discloses an electronic device (¶57L4-9: the processor can be provided as a component of a computing device such as a laptop computer) configured to control illumination levels of a light emitting device (¶52L1-3: the cognitive illumination system), the electronic device comprising: 
a microcontroller (¶57L9-10: the computing device includes a central processing unit) adapted to: 
5receive data relating to an object sensed by a sensor (¶58L7-13: the CPU receive information of optically captured and tracked object in the space from the tracking assembly); 
provide the received data to a machine learning algorithm (¶60-61: the information of the optically captured and tracked objects includes multiple element that can be combined to develop a picture and an understanding of the activities and task being undertaken in the space; ¶65L12-17: a machine learning algorithm of the CPU learns from data to automatically adjust the adjustable lighting plan in the future); and 
output a control signal to define an illumination pattern and an illumination level of the light emitting device based on analysis of the received data. (¶58L17-20: CPU to control the one or more light sources and the servomechanism to operate in accordance with the adjustable plan.) 
Regarding claim 2, Ashoori discloses the electronic device of claim 1, wherein 
the machine learning algorithm uses the received data to determine and classify the sensed object. (¶61L1-44: the CPU uses techniques to analyze the image to identified 30D object such as its shape, size, color; the CPU can run classifiers to produce probabilities of various types of 3-D objects)
Regarding claim 3, Ashoori discloses the electronic device of claim 1, wherein 
the machine learning algorithm is 15hosted on the microcontroller. (¶59L1-2: applications and algorithms running on the CPU)
Regarding claim 4, Ashoori discloses the electronic device of claim 1, wherein 
an illumination level of the output control signal is a fixed value or variable, or an illumination level of the illumination pattern is adjusted to a different illumination level at a fixed or variable rate. (¶61L20-35: CPU will develop an adjustable lighting plan that maximizes the light provided from the one or more lights sources; this means that light source 11 will be turned off and that light source 12 will be angled toward the booklet and turned on)
Regarding claim 5, Ashoori discloses the electronic device of claim 4, wherein 
variation of an illumination level and/or the rate of variation depends on a type of object detection event, a number and/or frequency of object detection events, time of day, and geographic location. (¶63L1-8: the customization of the adjustable lighting plan can provide for certain lighting pattern and color for certain task performed by individuals) 
Regarding claim 6, Ashoori discloses the electronic device of claim 1, wherein 
the electronic device is configured to communicate with other electronic devices in a network to notify one or more of the other electronic devices that an object has been sensed. (¶56L11-17: the communication unit allows the CPU to communicate with servomechanism and the tracking assembly (e.g. to send instructions or command to the servomechanism and to receive information and data from the tracking assembly) along wired or wireless communication pathway) 
5 	Regarding claim 7, Ashoori discloses the electronic device of claim 6, wherein 
the electronic device notifies one or more of the other electronic based on a direction of travel of the sensed object. (¶67L1-14: CPU can tack the person as they are walking; CPU can active and begin to dynamically angle the light source 11 and then deactivate the light source 12 while continuing the activation and dynamic angling of the light source 12)
Regarding claim 8, Ashoori discloses the electronic device of claim 6, wherein 
the electronic device is configured to receive data from the one or more other electronic devices in a network that 10instruct the electronic device to adjust an illumination level of the light emitting device.  (¶56L11-17: the communication unit allows the CPU to communicate with servomechanism and the tracking assembly (e.g. to send instructions or command to the servomechanism and to receive information and data from the tracking assembly) along wired or wireless communication pathway)
Regarding claim 9, Ashoori discloses the electronic device of claim 6, wherein the electronic device is configured to communicate with one or more of the other electronic devices to notify one or more 15of the other electronic devices of an illumination level that is determined in response to detection of an object.  (¶56L11-17: the communication unit allows the CPU to communicate with servomechanism and the tracking assembly (e.g. to send instructions or command to the servomechanism and to receive information and data from the tracking assembly) along wired or wireless communication pathway)
Regarding claim 10, Ashoori discloses the electronic device of claim 1, wherein the electronic device further comprises a connector to connect the electronic device to the light emitting device.  (¶56L11-17: the communication unit allows the CPU to communicate with servomechanism and the tracking assembly (e.g. to send instructions or command to the servomechanism and to receive information and data from the tracking assembly) along wired or wireless communication pathway) (Note: wired communication pathway requires connectors to connect a physical wire between two devices)
Regarding claim 11, Ashoori discloses the electronic device of claim 1, wherein 
the electronic device is included in the light emitting device at the point of manufacture of the light emitting device, or the electronic device is retrofitted to the light emitting device. (¶57L4-9: the processor can be provided as a component of the ceiling fixture)
 Regarding claim 12, Ashoori discloses a method of controlling illumination levels of a light emitting device (¶52L1-3: the cognitive illumination system), the method comprising: 
5receive data relating to an object sensed by a sensor (¶58L7-13: the CPU receive information of optically captured and tracked object in the space from the tracking assembly); 
provide the received data to a machine learning algorithm (¶60-61: the information of the optically captured and tracked objects includes multiple element that can be combined to develop a picture and an understanding of the activities and task being undertaken in the space; ¶65L12-17: a machine learning algorithm of the CPU learns from data to automatically adjust the adjustable lighting plan in the future); and 
output a control signal to define an illumination pattern and an illumination level of the light emitting device based on analysis of the received data. (¶58L17-20: CPU to control the one or more light sources and the servomechanism to operate in accordance with the adjustable plan.) 
 Regarding claim 13, Ashoori discloses the method of claim 12, wherein 
the machine learning algorithm uses the received data to determine and classify the sensed object. (¶61L1-44: the CPU uses techniques to analyze the image to identified 30D object such as its shape, size, color; the CPU can run classifiers to produce probabilities of various types of 3-D objects)and/or the machine 10learning algorithm is hosted on a microcontroller of the light emitting device.  (¶59L1-2: applications and algorithms running on the CPU; ¶57L4-9: the processor can be provided as a component of the ceiling fixture))
Regarding claim 14, Ashoori discloses the method of claim 12, wherein 
an illumination level of the output control signal is a fixed value or variable, or an illumination level of the illumination pattern is adjusted to a different illumination level at a fixed or variable rate.  (¶61L20-35: CPU will develop an adjustable lighting plan that maximizes the light provided from the one or more lights sources; this means that light source 11 will be turned off and that light source 12 will be angled toward the booklet and turned on)
Regarding claim 15, Ashoori discloses A non-transitory computer-readable medium comprising instructions which, when executed by a computer (¶57L17-21: the memory unit includes various types of ROM and RAM and has executable instruction stored thereon. When executed, these executable instruction cause the CPU to operate as described), cause the computer to carry out the method of claim 12 (as rejected above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 3, 2022